Citation Nr: 1109995	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from October 2005 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office's (RO) Education Center in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to VA educational assistance based on his honorable period of active duty.  It is also requested that the claimant be afforded the benefit of the doubt. 

The governing legal criteria, as pertinent to this particular case, specify that a Veteran is eligible for educational assistance benefits pursuant to Chapter 30 if he: (1) after June 30, 1985, first becomes a member of the Armed Forces; (2) serves at least three years of continuous active duty in the Armed Forces if the obligated period of service is three years or more; and (3) is discharged from active duty with an honorable discharge.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. § 21.7042(a) (2010).

However, an individual who does not meet the service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (3) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (4) for convenience of the Government; (5) involuntarily for the convenience of the Government as a result of a reduction in force; or (6) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 U.S.C.A. § 3011(a)(1)(A)(ii) (West 2002); 38 C.F.R. § 21.7042(a)(5) (2010).  If the separation from active duty was for the convenience of the Government, to qualify for these benefits the claimant must still have served 20 months of continuous active duty for a two year obligation and 30 months of continuous active duty for a three-year or longer obligation.  Id.

Given the above laws and regulations governing entitlement to VA educational assistance under Chapter 30, Title 38, United States Code, the Board finds that a remand is required to obtain the Veteran's complete service personnel records and any VA claims file.  The Board has reached this conclusion because, from the existing record, it is not possible to ascertain if the Veteran's release from active duty after only 747 days was for one of the six identified reasons outlined above.  It is also not possible for the Board to ascertain the term of years the Veteran committed to when he first entered onto active duty.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

In this regard, the Board notes that in July 2009 the Agency of Original Jurisdiction (AOJ) granted the Veteran VA educational assistance under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill).  Accordingly, while the appeal is in remand status, the AOJ should also contact the Veteran to see if he wishes to continue his appeal of the denial of his claim for VA educational assistance under Chapter 30 given the grant of his VA education assistance under Chapter 33.

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Veteran and see if he wishes to continue his current appeal of the denial of his claim for VA educational assistance under Chapter 30 given the July 2009 grant of VA education assistance under Chapter 33.

2.  After waiting a reasonable period of time for the Veteran to reply to the above letter, obtain and associate with the record the claimant's complete service personnel records and any VA claims files, including all records memorializing the term of years the appellant committed to when he first entered onto active duty and the reasons for his "unsuitability" discharge.

3.  Thereafter, readjudicate the claim.  Such readjudication should take into account 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case that outlines the evidence added and not added to the claim file since the statement of the case as well as the laws and regulations governing the claim including 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  After waiting a reasonable period of time for the Veteran to reply, the claims file should be forwarded to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

